I115th CONGRESS1st SessionH. R. 34IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Massie (for himself and Mr. Gohmert) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo repeal the Gun-Free School Zones Act of 1990 and amendments to that Act. 
1.Short titleThis Act may be cited as the Safe Students Act. 2.Repeal of the Gun-Free School Zones Act of 1990 and amendments to that Act (a)In generalSection 922 of title 18, United States Code, is amended by striking subsection (q). 
(b)Related amendments 
(1)Section 921(a) of such title is amended by striking paragraphs (25) through (27) and redesignating paragraphs (28), (29), and (32) through (35) as paragraphs (25) through (30), respectively. (2)Section 924(a) of such title is amended— 
(A)in paragraph (1)(B), by striking (k), or (q) and inserting or (k); and (B)by striking paragraph (4) and redesignating paragraphs (5) through (7) as paragraphs (4) through (6), respectively. 
(3)The Gun-Free School Zones Act of 1990 (18 U.S.C. 921 note, 922 note; section 1702 of Public Law 101–647; 104 Stat. 4844–4845) is repealed. 